DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           EDWARD HOLTON,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D14-2973

                            [February 11, 2015]

   Appeal from order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Raag Singhal, Judge;
L.T. Case Nos. 02-16634 CF10A and 02-21394 CF10A.

   Edward Holton, Crawfordville, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Edward Holton appeals an order summarily denying his rule 3.850
motion and his amended rule 3.850 motion, and granting his motion to
clarify sentence. In recommending how to clarify Holton’s sentence, the
State’s response filed below set forth the specific time periods for which it
determined Holton was entitled to jail credit for time served. Within his
reply to that response, filed in April 2014, Holton raised a new claim of
entitlement to credit for an additional period. In the order on appeal, the
trial court specifically addressed that claim and summarily denied it on
the merits. We affirm without discussion as to all grounds other than the
jail credit claim.

   The jail credit claim would have been timely if filed as a rule 3.801
motion. See Fla. R. Crim. P. 3.801(b) (“For sentences imposed prior to July
1, 2013, a motion under this rule may be filed on or before July 1, 2014.”).
The trial court purportedly attached to the order of denial record
documents refuting the claim. However, no such documents were actually
attached. In response to this Court’s order to show cause, the State agrees
the cause should be remanded for the trial court to attach those records.
 We reverse only the denial of the jail credit claim raised in Holton’s reply,
and remand for further proceedings.

   Affirmed in part, reversed in part and remanded.

CIKLIN, GERBER and CONNER, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2